Order entered April 18, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00460-CV
                                     No. 05-13-00461-CV

                         IN RE MATTHEW DICKERSON, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F12-60644 and F05-71453-Q

                                          ORDER
       Based on our opinion of today’s date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE